Lane, Judge,
dissenting.
I disagree with Judge Rich’s opinion in both its reasoning and its result. I would affirm the decision of the Trademark Trial and Appeal Board holding that SKINVISIBLE is merely descriptive of transparent medical and surgical tapes.
In the present case there is no confusion as to the basis for this opposition nor as to the simple issue before us. It seems unnecessary to expound on distinctions between an inter partes contest wherein the issue is likelihood of confusion under § 2(d) and an inter partes contest wherein the issue is the mere descriptiveness of a particular mark under § 2(e) (1) of the Trademark Act. Regardless of whether likelihood of confusion may be considered more important than mere descriptiveness as a basis for denying registration, as Judge Rich apparently concludes, where the ground is mere descriptiveness, as it is here, the case must ultimately be decided on the latter basis. Here the board in sustaining the opposition simply held that SKINVISIBLE is a merely descriptive term as applied to applicant’s goods: The op-*977poser-appellee contends that the record here is clear and convincing on this descriptive character of SKINVISIBLE in connection with transparent tape for medical and surgical uses. There is no evidence before the court of likelihood of confusion between SKINVISIBLE and another mark. There is also no evidence of record that SKINVISIBLE has become distinctive under '§ 2 (f) of the Act.
In my opinion the descriptive term SKINVISIBLE is incapable of functioning as a trademark for indicating origin of the specified goods on the present record. Whether SKINVISIBLE is considered as a coined term, as stated by the board, or is considered as two dictionary words with the spacing between having been omitted, the expression simply describes to me a transparent tape which makes a person’s skin visible. Anyone should be free to describe a transparent bandage as rendering the skin visible and when a transparent bandage has been applied to the skin, anyone should be free to describe the result as visible skin. The expression SKINVISIBLE is merely descriptive as distinguished from being suggestive or highly suggestive or distinctive.
Since everyone ought to be free to use the dictionary words skin and visible in describing a transparent tape, I cannot see how the mere joining of these two words together by omitting spacing results in a mark capable of indicating a particular source of the goods until the single term has become distinctive through a period of exclusive usage. Prior decisions, including those cited by Judge Rich and -cited in Judge Baldwin’s concurrence, are of little or no help in my determination that SKINVISIBLE is merely descriptive as held by the board.